Exhibit 10.1
 


 
LANTRONIX, INC.
 
2000 STOCK PLAN AMENDMENT
 


 
Section 10(b) of the 2000 Stock Plan shall be replaced in its entirety with the
following:
 
10.           Exercise of Option.
 
* * *
 
(b)          Termination of Relationship as a Service Provider.  Subject to
Section 14, if an Optionee ceases to be a Service Provider (but not in the event
of an Optionee’s change of status from Employee to Consultant (in which case an
Employee’s Incentive Stock Option shall automatically convert to a Nonstatutory
Stock Option on the ninety-first (91st) day following such change of status) or
from Consultant to Employee), such Optionee may, but only within such period of
time as is specified in the Option Agreement (but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise his or her Option.  In the absence of a specified time in
the Option Agreement, the Option shall remain exercisable for three (3) months
following the Optionee’s termination.
 
Unless otherwise provided by the Adiminstrator, if, on the date of termination,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan; provided, however,
that in the event the Optionee’s Option provides for vesting to continue after
the time Optionee ceases to be a Service Provider, the Shares that will not be
eligible for future vesting shall revert to the Plan on the date of termination
and any remaining unvested Options shall revert to the Plan at such time as they
are no longer eligible to vest.  If, after termination, the Optionee does not
exercise his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.
 
Section 13 of the 2008 Stock Plan shall be replaced in its entirety with the
following:
 
13.  Grants to Outside Directors. The Company’s Compensation Committee shall
recommend Outside Director equity compensation grants.
 
(a) All Options granted pursuant to this Section shall be Nonstatutory Stock
Options and, except as otherwise provided herein, shall be subject to the other
terms and conditions of the Plan.
 
(b) The Compensation Committee shall recommend an Option Grant (the "First
Option") to be made to each Outside Director on the date he or she first becomes
an Outside Director.
 
(c) No later than 120 days prior to the date of the Company’s annual meeting,
the Compensation Committee shall recommend an annual supplemental Option Grant
for each Outside Director.
 

